                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JESUS RANGEL,

                       Plaintiff,

       v.                                                      Case No. 19-C-451

JESSICA S. LORUM, et al.,

                       Defendants.


                                              ORDER


       Plaintiff Jesus Rangel, who is currently representing himself, filed this 42 U.S.C. § 1983

lawsuit on March 28, 2019. Presently before the court is Plaintiff’s motion to join defendant

William Francis, which the court construes as an attempt to amend the complaint. Plaintiff’s

motion fails to comply with the Federal Rules of Civil Procedure and local rules governing

amendment of pleadings. Civil L.R. 15(a) states:

       Any amendment to a pleading, whether filed as a matter of course or upon a motion
       to amend, must reproduce the entire pleading as amended, and may not incorporate
       any prior pleading by reference.

Federal Rule of Civil Procedure 8(a)(2) also requires a short and plain statement of the claim

showing that the pleader is entitled to relief.” Here, Plaintiff failed to comply with the local rules

because he did not submit a proposed amended complaint to the court that contains all of his

allegations. The court will not allow Plaintiff to supplement his complaint with piecemeal

allegations because the federal rules do not require the defendants to “forever sift through” multiple

documents to determine which allegations are made against each defendant. Jennings v. Emr, 910

F.2d 1434, 1436 (7th Cir. 1990). The complaint and the supplemental information also make it
difficult “for the defendant to file a responsive pleading and makes it difficult for the trial court to

conduct orderly litigation.” Vicom, Inc. v. Harbridge Merchant Servs., Inc., 20 F.3d 771, 775–76

(7th Cir. 1994).

        As a result, Plaintiff’s motion to join defendant William Francis is denied for failure to

comply with Civil L.R. 15. If Plaintiff chooses to file one, single amended complaint in compliance

with the local and federal rules that properly names the defendants and includes all of his allegations

against all defendants, he should promptly submit it for the court’s consideration. The proposed

amended complaint must be attached to a motion for leave to file an amended complaint that states

specifically what changes are sought by the proposed amendments. See Civil L.R. 15(b) (“A motion

to amend a pleading must state specifically what changes are sought by the proposed amendments.

The proposed amended pleadings must be filed as an attachment to the motion to amend.”). An

amended complaint supersedes the prior complaint and must be complete in itself without reference

to the original complaint. See Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133

F.3d 1054, 1056 (7th Cir. 1998).

        IT IS THEREFORE ORDERED that Plaintiff’s motion to join defendant William Francis

(Dkt. No. 32) is DENIED.

        Dated this 10th day of October, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                   2
